Citation Nr: 0125078	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board.  However, in 
correspondence received in May 2000, the veteran indicated 
that he wished to withdraw his request for a Board hearing.


FINDINGS OF FACT

1.  An unappealed November 1969 rating decision denied 
entitlement to service connection for a nervous condition.

2.  An item of evidence received subsequent to the November 
1969 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  An acquired psychiatric disorder was not present during 
the veteran's military service or within one year thereafter, 
and a psychiatric disorder is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSIONS OF LAW

1.  The November 1969 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 and Supp. 2001).

2.  Evidence received since the November 1969 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for an acquired 
psychiatric disorder (nervous condition) was denied by a 
November 1969 rating decision.  A claim which is the subject 
of a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).   
As the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this case.

In the March 1998 Statement of the Case, the RO implicitly 
reopened the veteran's claim on the basis that new and 
material evidence had been submitted, but confirmed the prior 
denial on the merits.  The Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996).  

Evidence received since the November 1969 rating decision 
includes a medical record indicating that the veteran was 
admitted for treatment in October 1968 and was diagnosed with 
latent schizophrenia.  The Board views this new item of 
evidence as so significant that it must be reviewed in order 
to fairly decide the merits of the veteran's claim.  In other 
words, the Board finds that the evidence is new and material 
under 38 C.F.R. § 3.156.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision, Statement of the Case, and Supplemental 
Statement of the Case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Further, the veteran has been afforded a 
psychiatric VA examination for the purpose of determining 
whether the veteran had an acquired psychiatric disorder 
related to service.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran was admitted 
for treatment in June 1967 after experiencing difficulties 
with his wife.  The veteran's affect was appropriate but his 
mood was depressed.  The veteran was placed on medications 
which resulted in some improvement in his condition.  He was 
discharged back to duty in July 1967 with the contingency 
that he receive out-patient follow-up and maintain his 
medicine regimen.  The discharge diagnosis was adjustment 
reaction of adolescence with depression and immature 
personality, passive-aggressive type.  The veteran was 
rehospitalized for aggravation of the symptoms that he 
previously presented with.  It was recommend that the veteran 
be discharged from service.  Although excessive worry and 
depression were noted on the veteran's August 1967 separation 
examination, the psychiatric portion of the veteran's 
examination was evaluated as normal.

An October 1968 private hospital summary indicates that the 
veteran was admitted for treatment after complaining of a 
lack of impulse control.  The veteran was discharged in 
December 1968 with a diagnosis of latent schizophrenia.

An August 1969 VA hospital summary reflects a diagnosis of 
sociopathic personality.  A February 1973 VA hospital summary 
reflects a diagnosis of inadequate personality.

A February 1998 VA mental disorders examination reflects that 
the veteran was diagnosed with an adjustment disorder with 
depressed mood; the examiner indicated that this diagnosis 
was associated with ongoing stress related to the veteran's 
incarceration.  A borderline personality disorder (Axis II) 
was also diagnosed.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with an acquired psychiatric 
during service.  Service medical records reveal no such 
diagnosis, and the Board notes that the February 1998 VA 
examiner stated that the veteran's service history was 
"characterized by manifestations of his long-standing 
borderline personality disorder in reaction to the adjustment 
stressor of inappropriate and failed marriage."  The Board 
notes that personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

In addition to the fact that the veteran was not diagnosed 
with an acquired psychiatric disorder during service, the 
February 1998 VA examiner also stated that the veteran's 
current psychiatric condition did not represent a progression 
of previous diagnoses, many of which were varied "and/or no 
longer constitute current nomenclature."  The examiner went 
on to state that the veteran's mild depression was 
"associated with this borderline personality with its core 
mood, emotional, behavioral and cognitive instability."  In 
other words, the February 1998 VA examiner has stated that 
the veteran had no acquired psychiatric disorder during 
service and any currently diagnosed acquired psychiatric 
disorder was not related to the veteran's military service.

Medical records reveal that the veteran was diagnosed with 
latent schizophrenia on October 4, 1968, a period of 
approximately 13 months following the veteran's September 8, 
1967 service discharge.  Accordingly, a claim of entitlement 
to service connection under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 is not for application in 
this case.

The Board observes that the veteran has submitted a letter 
dated in September 1998 from Daniel F. Cichon, D.O.  In the 
letter, Dr. Cichon indicated that he had interviewed the 
veteran and reviewed his medical records; he opined that the 
veteran's schizophrenia was "present long before" the 
diagnosis rendered in September 1968.

While the Board acknowledges the opinion offered by Dr. 
Cichon, the comprehensive nature of the February 1998 VA 
examiner's opinion is more persuasive and is supported by a 
reasoned rationale.  The VA physician stated, in effect, that 
the veteran had no acquired psychiatric disorder during 
service and that the veteran's 's current mild depression was 
associated with his personality disorder.  The February 1998 
VA examiner recorded an extensive medical history portion and 
reported the veteran's complaints and clinical findings from 
examination.  On the other hand, the statement from Dr. 
Cichon did not discuss any evidence or give a reason for his 
conclusion that the veteran's schizophrenia had been present 
prior to September 1968.  Further, he did not discuss which 
records he had reviewed and he also did not comment on the 
fact that the veteran has never been diagnosed with 
schizophrenia (as opposed to the "latent schizophrenia" 
diagnosis rendered in September 1968).  In short, the Board 
finds the opinion from the February 1998 VA examiner to be 
more probative than the opinion from Dr. Cichon.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1992) (VA decision makers 
have the responsibility to assess the credibility of evidence 
and determine the degree of weight to give the evidence).

Accordingly, the preponderance of the evidence is against a 
finding that an acquired psychiatric disorder was present 
during the veteran's military service or within one year 
thereafter, or that a psychiatric disorder is otherwise 
related to the veteran's military service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and the VCAA, but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
determination.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

